           Case 3:20-cv-01357-JSC Document 41-6 Filed 12/23/20 Page 1 of 4




November 3, 2020
VIA EMAIL
Raymond.Rollan@sfcityatty.org

RE: RESPONSES TO INTEROGATORIES AND REQUESTS OF PRODUCTION- SPIERS v.
CCSF
Counsel,
        Thank you for taking the time to meet and confer today regarding our concerns with your
responses to our discovery requests and other matters. Per our conversation I wanted to provide you
with a reminder that we still have not received the SFMTA video and documents, recorded interviews
and other materials that were gathered b the San Francisco District Attorne s Office on the earl
morning of October 7, 2019. If the abovementioned items are not provided Plaintiff will be seeking
leave to amend his complaint to include additional causes of action.
         Below I have provided more detailed requests concerning our interrogatories and requests for
production to help you pinpoint the documents, evidence and responses we are interested in gathering.
It is agreed that we will allow for you to submit these items by November 16, 2020 and that you
understand that we will not amend our complaint to name individual defendants until we have had
adequate time to review the documentation and materials submitted.
Request for Production NO. 1
Any and all documents or ESI exchanged or otherwise transmitted between and among
Defendants' agents, representatives, or attorneys directly related to the October 6, 2019 incident giving
rise to the Complaint. If a portion of this request includes any information which is Defendants believe
are protected by attorney/client privilege or work product for the time being, please excluded such.

Plaintiff is particularly interested in all text messages, voicemails, emails or other messages sent on
personal phones or SFPD issued phones or other devices.

Request for Production NO.2
Any and all documents or records of oral communications between and among Defendants
         Case 3:20-cv-01357-JSC Document 41-6 Filed 12/23/20 Page 2 of 4



agents, representatives, or attorneys directly related to the October 6, 2019 incident giving
rise to the Complaint.

Plaintiff is particularly interested in all phone conversations on department issued phones or
personal phones and in person conversations, including those that were muted on police body worn
cameras.

Request for Production NO.3
Any and all communications between Defendant City and County of San Francisco and any
officer who responded to the incident, may be called as a witness, or was otherwise involved
with the incident giving rise to this Complaint, regarding his/her employment status at the
County including hiring and termination notices, performance reviews, annual evaluations,
training records, and any rebuttals or comments, either written or otherwise, that may have
attached or included.

This includes: SFPD Officer Cuauhtemoc Martinez, Star #1023; SFPD Officer Terrance Stangel, Star
#323; SFPD Officer Joshua Cabillo, Star #1014; SFPD Sergeant Bryan Neuerburg, Star #2732; SFPD
Sergeant Maria Ciriaco, Star #482; SFPD Lieutenant Stephen Jonas, Star #79; SFPD Officer Curtis
Clinton, Star #2710; SFPD Officer Juan Lara, Star #1582; SFPD Officer Ari Zuckerman, Star #2068;
SFPD Sergeant Gonee Sepulveda, Star #1244; SFPD Kyle Simmons,
#438; SFPD Sergeant Brendan O Connor, Star #435; SFPD Sergeant Leo Bernstein, Star #2304; SFPD
Lieutenant Pilar Torres, Star #597; SFPD Sergeant Carmen Batan, Star #1607; SFPD Sergeant Aaron
Foltz, Star #1971; SFPD Officer Alexander Lentz, Star #2338; SFPD Officer Brent Bradford, Star #4199;
SFPD Officer Brandon Harris, Star #2426; SFPD Officer John Gardner, Star #671; SFPD Officer James
Hallisy, Star #1096; San Francisco District Attorney Inspector Hyashi, Star #111; San Francisco Assistant
District Attorney Hans Moore SFPD Officers Prasadi, Star #367.
;.

Plaintiff requests any records of discipline, including suspension, termination, or performance
concerns.

Request for Production NO.7
Any and all misconduct allegations, either written or oral, either formal or informal, that
have been made against any of the responding officers to the incident on October 6, 2019
which gave rise to this Complaint. This request includes, but is not limited to, all of the
information generally required to be disclosed pursuant to a Pitchess Motion or a Freedom
of information Act request under SB 1421.

This includes: SFPD Officer Cuauhtemoc Martinez, Star #1023; SFPD Officer Terrance Stangel, Star
#323; SFPD Officer Joshua Cabillo, Star #1014; SFPD Sergeant Bryan Neuerburg, Star #2732; SFPD
Sergeant Maria Ciriaco, Star #482; SFPD Lieutenant Stephen Jonas, Star #79; SFPD Officer Curtis
Clinton, Star #2710; SFPD Officer Juan Lara, Star #1582; SFPD Officer Ari Zuckerman, Star #2068.
SFPD Sergeant Gonee Sepulveda, Star #1244; SFPD Kyle Simmons,
#438; SFPD Sergeant Brendan O Connor, Star #435; SFPD Sergeant Leo Bernstein, Star #2304; SFPD
Lieutenant Pilar Torres, Star #597; SFPD Sergeant Carmen Batan, Star #1607; SFPD Sergeant Aaron
Foltz, Star #1971; SFPD Officer Alexander Lentz, Star #2338; SFPD Officer Brent Bradford, Star #4199;
SFPD Officer Brandon Harris, Star #2426; SFPD Officer John Gardner, Star #671; SFPD Officer James
Hallisy, Star #1096; San Francisco District Attorney Inspector Hyashi, Star #111; San Francisco Assistant
District Attorney Hans Moore; SFPD Officers Prasadi, Star #367.
.
         Case 3:20-cv-01357-JSC Document 41-6 Filed 12/23/20 Page 3 of 4



Request for Production NO.12
Any and all video and audio of the incident on October 6, 2019, including any Body Worn
Camera footage, Dashcam footage, 911 calls, or similar video and/or audio recording
systems either directly controlled by the San Francisco Police Department, or any other
public or private footage which the City and County of San Francisco currently possesses.
This request includes but is not limited to any Municipal Transportation Agency,
Department of Public Work, San Francisco Fire Department, Department of Emergency
Management, and any other public agency or private entity which may have relevant and
material video or audio of the October 6, 2019 incident.

We are specifically looking for the SFMTA video and any footage that was already provided by the
City Attorney but was muted or edited. (SFMTA Video has still not been provided per our initial
subpoena)

Interrogatory NO.2
All the officers below are included in the request. Day of the incident includes October 6, 2020, October
7. 2020 and October 9, 2020. Day of the incident also incudes dates when the protective order was drafted
and submitted the Superior Court.

This includes: SFPD Officer Cuauhtemoc Martinez, Star #1023; SFPD Officer Terrance Stangel, Star
#323; SFPD Officer Joshua Cabillo, Star #1014; SFPD Sergeant Bryan Neuerburg, Star #2732; SFPD
Sergeant Maria Ciriaco, Star #482; SFPD Lieutenant Stephen Jonas, Star #79; SFPD Officer Curtis
Clinton, Star #2710; SFPD Officer Juan Lara, Star #1582; SFPD Officer Ari Zuckerman, Star #2068;
SFPD Sergeant Gonee Sepulveda, Star #1244; SFPD Kyle Simmons,
#438; SFPD Sergeant Brendan O Connor, Star #435; SFPD Sergeant Leo Bernstein, Star #2304; SFPD
Lieutenant Pilar Torres, Star #597; SFPD Sergeant Carmen Batan, Star #1607; SFPD Sergeant Aaron
Foltz, Star #1971; SFPD Officer Alexander Lentz, Star #2338; SFPD Officer Brent Bradford, Star #4199;
SFPD Officer Brandon Harris, Star #2426; SFPD Officer John Gardner, Star #671; SFPD Officer James
Hallisy, Star #1096; San Francisco District Attorney Inspector Hyashi, Star #111; San Francisco Assistant
District Attorney Hans Moore; SFPD Officers Prasadi, Star #367.

Interrogatory NO.3
All the officers below are in the request. Day of the incident includes October 6, 2020, October 7. 2020
and October 9, 2020. Day of the incident also incudes dates when the protective order was drafted and
submitted the Superior Court.

This includes: SFPD Officer Cuauhtemoc Martinez, Star #1023; SFPD Officer Terrance Stangel, Star
#323; SFPD Officer Joshua Cabillo, Star #1014; SFPD Sergeant Bryan Neuerburg, Star #2732; SFPD
Sergeant Maria Ciriaco, Star #482; SFPD Lieutenant Stephen Jonas, Star #79; SFPD Officer Curtis
Clinton, Star #2710; SFPD Officer Juan Lara, Star #1582; SFPD Officer Ari Zuckerman, Star #2068;
SFPD Sergeant Gonee Sepulveda, Star #1244; SFPD Kyle Simmons,
#438; SFPD Sergeant Brendan O Connor, Star #435; SFPD Sergeant Leo Bernstein, Star #2304; SFPD
Lieutenant Pilar Torres, Star #597; SFPD Sergeant Carmen Batan, Star #1607; SFPD Sergeant Aaron
Foltz, Star #1971; SFPD Officer Alexander Lentz, Star #2338; SFPD Officer Brent Bradford, Star #4199;
SFPD Officer Brandon Harris, Star #2426; SFPD Officer John Gardner, Star #671; SFPD Officer James
Hallisy, Star #1096; San Francisco District Attorney Inspector Hyashi, Star #111; San Francisco Assistant
District Attorney Hans Moore: SFPD Officers Prasadi, Star #367.
.
Interrogatory NO. 4
Please name any custodian of record at SFPD who may have had access to any of the evidence related to
this matter. Plaintiff specifically wants to know who has access and or control over text, email messages,
         Case 3:20-cv-01357-JSC Document 41-6 Filed 12/23/20 Page 4 of 4



or other communications between officers, body worn camera footage, and any evidence collected by the
San Francisco District Attorney s Office.


                                                      Sincerely,
                                                      /s/Jamir Davis
                                                      P.O. Box 122123
                                                      Covington, KY 41011
                                                      (859) 750-5033
                                                      Jdavislawky@gmail.com
